Exhibit 10.3

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT, entered into as of July 3, 2006 (“Agreement”), is
made between LeapFrog Enterprises, Inc., a Delaware corporation (the “Company”),
and Thomas J. Kalinske (“Executive”) (collectively with the Company, the
“Parties”).

RECITALS:

WHEREAS, the Parties entered into that certain Employment Agreement dated
April 1, 2002 (the “2002 Employment Agreement”); and

WHEREAS, the Parties entered into that certain Employment Agreement dated
April 20, 2004 (the “2004 Employment Agreement”), which replaced the 2002
Employment Agreement; and

WHEREAS, the Parties mutually wish to replace the 2004 Employment Agreement with
this Agreement and to continue Executive’s employment with the Company under the
terms and conditions hereinafter set forth.

AGREEMENT:

NOW, THEREFORE, in consideration of the mutual promises and subject to the terms
and conditions set forth herein, the Parties agree as follows:

SECTION 1. EMPLOYMENT

1.1 Position, Duties, Responsibilities, Authority. Executive hereby resigns as
Chief Executive Officer of the Company effective as of the date of this
Agreement, and the Company hereby employs Executive as Vice Chairman of the
Company for the Employment Term (as defined below) and on the terms and
conditions hereinafter set forth. In such capacity, Executive shall have such
duties and authority as may be prescribed by the Company’s Chief Executive
Officer (the “CEO”) or, with respect to Executive’s participation as a director
in the affairs of the Company’s Board of Directors (the “Board”), by the Board.
Executive shall not be assigned any responsibilities that are unreasonable for a
Vice Chairman position. Executive shall, to the best of Executive’s ability,
carry out such responsibilities and duties in an efficient, trustworthy,
ethical, effective and businesslike manner. Executive’s performance of services
under this Agreement shall be rendered in the San Francisco/Oakland Bay Area or
at any other location or locations as Executive and the Company shall agree from
time to time. Executive shall perform Executive’s responsibilities hereunder for
the Company and/or such affiliates of the Company as the CEO or the Board, as
appropriate, may designate from time to time.

1.2 Exclusive Employment. During the Employment Term, Executive shall devote all
of his business time to his duties and responsibilities set forth in this
Section 1. Without limiting the generality of the foregoing, during the
Employment Term, Executive shall not, without the prior written approval of the
Company, render services of a business, professional or commercial nature to any
other person, firm or corporation, whether for compensation or otherwise, except

 

1.



--------------------------------------------------------------------------------

that Executive may engage in civic, philanthropic and community service
activities so long as such activities do not interfere with Executive’s ability
to comply with this Agreement and are not otherwise in conflict with the
policies or interest of the Company, and Executive may serve on the Board of
Directors of any or all of the companies on which he held a seat prior to the
date of this agreement and any other company approved by the Company.

SECTION 2. COMPENSATION AND OTHER BENEFITS.

In consideration of Executive’s employment, and except as otherwise provided
herein, Executive shall receive from the Company the compensation and benefits
described in this Section 2. Except as otherwise specified in this Agreement,
the compensation and employee benefits payable to Executive pursuant to this
Agreement may be changed only by the written agreement of the parties. Executive
authorizes the Company to deduct and withhold from all compensation to be paid
to him any and all sums required to be deducted or withheld by the Company
pursuant to the provisions of any federal, state, or local law, regulation,
ruling, or ordinance, including, but not limited to, income tax withholding and
payroll taxes.

2.1 Base Compensation and Bonus. During the Employment Term, the Company shall
pay to Executive, and Executive shall be entitled to receive from the Company,
as a base salary for the full-time employment referred to in Section 1 hereof,
compensation (“Base Compensation”) at the rate of Forty-One Thousand Two Hundred
and Fifty Dollars ($41,250) per calendar month (a rate equivalent to $495,000
per annum), less standard payroll deductions and tax withholdings. Said Base
Compensation shall be payable in intervals not less than twice a month in
accordance with Company payment policy for executives in effect from time to
time. Executive’s Base Compensation will be subject to adjustment from time to
time as determined by the Board.

2.2 Bonuses.

2.2.1 Guaranteed Bonus. Executive shall receive an annual guaranteed bonus in
the amount of Sixty-Seven Thousand Five Hundred Dollars ($67,500) (the
“Guaranteed Bonus”), less standard payroll deductions and tax withholdings, so
long as he is an active employee of the Company as of December 31 of the bonus
year. Except as provided in Sections 3.6 and 3.7 below, if Executive is not
employed by the Company, for any reason whatsoever, as of December 31 of the
bonus year, he will not have earned the Guaranteed Bonus, or any pro-rata
portion of the Guaranteed Bonus for that year. The Company shall pay the
Guaranteed Bonus to Executive on or before February 15 of the year following the
year in which the Guaranteed Bonus was earned.

2.2.2 Incentive Bonus. Executive is eligible to receive an annual discretionary
bonus of up to 100% of Executive’s then-current annual Base Compensation (the
“Incentive Bonus”) less $67,500, based on the Company’s performance and
Executive’s achievement of performance objectives established in writing by the
Board in consultation with Executive, which achievement shall be determined by
the Board in its sole good faith discretion. Except as provided in Sections 3.6
and 3.7 below, if Executive is not employed by the Company, for any reason
whatsoever, as of December 31 of the bonus year, he will not have earned the
Incentive

 

2.



--------------------------------------------------------------------------------

Bonus, or any pro-rata portion of the Incentive Bonus for that year. Payment of
the Incentive Bonus shall be subject to standard payroll deductions and tax
withholdings. The Company shall pay the Incentive Bonus to Executive within ten
(10) days after the date the amount of the Incentive Bonus is calculated, but in
any case, not later than February 15 of the year following the year in which the
Incentive Bonus was earned.

2.3 Other Benefits. Executive shall be entitled to standard Company employee
benefits for senior management, including group medical and dental insurance
coverage for Executive, Executive’s spouse and dependent children, disability
insurance coverage and sick leave, pursuant to the Company’s benefits plans,
policies and guidelines, including but not limited to contribution requirements
for dependent coverage, as approved by the Board from time to time. In addition,
Executive shall be entitled to receive:

(i) Automobile Allowance. During the Employment Term, Executive shall be
entitled to receive an automobile allowance of $600 per month, less standard
payroll deductions and tax withholdings.

(ii) Vacation. Executive shall be entitled to four (4) weeks paid vacation per
calendar year, accrued in equal semi-monthly increments of 6.67 hours, with the
total accrued and unused vacation balance (including accrued vacation carried
over from previous years) capped at seven (7) weeks. Vacation accrual will cease
when the maximum seven (7) week vacation balance is reached and will resume when
the balance falls below the maximum amount. Executive shall plan and take
vacation consistent with Executive’s duties and obligations hereunder and in
accordance with Company vacation and leave policies.

(iii) Life Insurance. The Company shall contribute up to twenty thousand dollars
($20,000) each year during Executive’s employment for the cost of premiums to
obtain and maintain during the Employment Term one or more policies of term life
insurance providing an aggregate benefit in the amount of $2,000,000. Executive
shall have the right to designate the beneficiary or beneficiaries of the
benefit payable upon death pursuant to such policy or policies and may transfer
ownership of such policy or policies to any life insurance trust, family trust
or other trust.

(iv) Home Office. In the event that the Company requests Executive to utilize an
office in his personal residence as his principal office in lieu of
Company-provided facilities, the Company will reimburse Executive for mutually
agreed and reasonable home office expenses.

2.4 Stock Options. The Parties acknowledge that the Company has previously
granted Executive various stock options, the vesting and other terms of which
will be governed by the instruments evidencing such options and any plans under
which they were issued and, except as expressly provided herein, are not
affected by the replacement of the 2004 Employment Agreement with this
Agreement.

 

3.



--------------------------------------------------------------------------------

SECTION 3. EMPLOYMENT TERM AND TERMINATION.

3.1 Term. Executive’s term of employment under this Employment Agreement shall
commence as of the date hereof and shall terminate on April 20, 2008, unless
terminated earlier pursuant to Sections 3.2, 3.3, 3.4 or 3.5 hereof (“
Employment Term “).

3.2 Termination by Death. Executive’s term of employment will terminate upon the
death of Executive; provided that the Company shall pay to the estate of the
Executive any unpaid Base Compensation or Bonus to the extent earned at the date
of death, and any amounts payable pursuant to the Company’s employee benefit
plans in accordance with such plans.

3.3 Termination Upon Permanent Disability. Executive’s term of employment shall
terminate upon the “permanent disability” of Executive. As used herein, the term
“ permanent disability “ shall mean a physical or mental disability that renders
Executive unable to perform his normal duties for the Company for a period of
120 consecutive days as determined by a licensed physician. The Company and
Executive or his legal representative shall use their best efforts to agree on
the physician to determine permanent disability. If they cannot agree within ten
(10) days after the first party makes a written proposal stating the name of a
physician, then the other party shall select a physician within ten (10) days
and within ten (10) days thereafter the two physicians shall select a third
physician. All such physicians must be board certified in the medical area
giving rise to the alleged disability. The determination of the third physician
shall be final and binding. If one party fails to select a physician within said
ten (10) day period, the physician named by the other party shall make the
determination of permanent disability. Upon termination of Executive for
permanent disability, the Company shall pay to Executive any unpaid Base
Compensation or Bonus to the extent earned at the date of termination for
permanent disability, any amounts payable by the Company at the date of
termination for permanent disability under the Company’s disability policies,
and any amounts payable by the Company pursuant to the Company’s other employee
benefit plans in accordance with such plans.

3.4 Termination By Executive. Executive shall have the right to terminate his
employment with the Company, with or without Good Reason, at any time by
providing notice to the Company.

3.5 Termination By the Company for Cause. The Company shall have the right to
terminate the employment of Executive with or without Cause. Before terminating
Executive’s employment for Cause, it must first deliver to him a written notice
specifying such Cause. Executive shall be entitled to at least ten (10) days’
prior written notice of the Company’s intention to terminate his employment for
any Cause, specifying the grounds for such termination. If the Company exercises
such right, its obligation under this Agreement to make any further payments to
Executive, other than as set forth in Section 3.6 below, shall thereupon cease
and terminate. For purposes of this Agreement, a termination shall be for “
Cause “ if the Executive shall: (i) commit an act of fraud, embezzlement or
misappropriation involving the Company; (ii) be convicted by a court of
competent jurisdiction of, or enter a plea of guilty or no contest to, any
felony involving moral turpitude or dishonesty; (iii) commit an act, or fail to
commit an act, involving the Company which amounts to, or with the passage of
time would amount to, willful misconduct, wanton misconduct, gross negligence or
a breach of this Agreement and which results or will result in significant harm
to the Company; or (iv) willfully fail to perform the responsibilities and
duties specified herein for a period of ten (10) days

 

4.



--------------------------------------------------------------------------------

following receipt of written notice from the Company which specifically
describes past instances of willful failure of performance; provided that in the
case of (iv) above, during the ten (10) day period following receipt of such
notice, Executive shall be given the opportunity to take reasonable steps to
cure any such claimed past failure of performance.

3.6 Compensation and Benefits Upon Termination. In the event that Executive’s
employment with the Company terminates for any reason, the Company shall pay to
Executive: (1) all of his accrued and unused vacation and unpaid Base
Compensation earned through the last day of employment (the “Separation Date”),
and (2) any bonus earned but unpaid as of the Separation Date (i.e., in the
event that Executive has worked through December 31 of the previous year and
earned a bonus, but such bonus has not been paid as of the Separation Date).

If the Company terminates Executive’s employment for any reason other than the
death or permanent disability of Executive, or Cause, or if Executive resigns
for Good Reason, and Section 3.7 hereof is not applicable to such termination or
resignation, and Executive provides the Company with an effective general
release of claims against the Company and its officers, directors, employees,
shareholders, agents, and affiliated entities, in a form reasonably required by
the Company (the “Release”), the Company shall provide Executive with the
following severance benefits:

(i) Cash Severance. The Company shall pay Executive, in a lump sum within thirty
(30) days after the Separation Date, an amount equivalent to (a) his annual Base
Compensation in effect on the Separation Date, (b) his annual Guaranteed Bonus
and (c) a pro rata portion of the Incentive Bonus Executive would, but for the
termination, otherwise have been entitled to receive in the year of the
Separation Date (the “Severance Payment”). The Severance Payment shall be
subject to required payroll deductions and withholdings.

(ii) COBRA Premiums. If Executive timely elects to continue his Company-provided
group health insurance coverage pursuant to federal COBRA law and, if
applicable, state insurance laws, the Company shall also reimburse Executive for
the cost of the COBRA premiums for him and his dependents (if applicable) to
continue health insurance coverage at the same level of coverage for him and his
dependents (if applicable) in effect as of the Separation Date for a period of
twelve (12) months after the Separation Date. Executive’s entitlement to such
reimbursement shall cease before the end of the twelve-month post-employment
period if and when Executive becomes eligible for group health insurance with a
subsequent employer. Executive shall notify the Company’s vice president of
Human Resources in writing immediately upon becoming eligible for health
insurance coverage with a subsequent employer.

(iii) Stock Option Acceleration. All unvested stock options held by Executive
shall accelerate vesting such that the number of shares that would otherwise
vest within a twelve-month period under each option grant shall become fully
exercisable as of the Separation Date and shall be exercisable for that specific
period following the end of the Severance Period as provided under the
applicable stock option agreements in the case of termination of employment.

In addition, if Executive’s employment with the Company under this Agreement is
terminated for any reason other than the death or permanent disability of
Executive, or Cause,

 

5.



--------------------------------------------------------------------------------

and if the Executive has satisfactorily performed his duties and
responsibilities under this Agreement, the Company will negotiate in good faith
with Executive regarding a subsequent consulting or other relationship with the
Company, which, if mutually agreed upon, would allow Executive to continue to
vest under the terms of the stock options described above.

3.7 Compensation Payable in the Event of a Change of Control. If, in connection
with a Change of Control transaction as defined below, either the employment of
Executive is terminated by the Company for any reason other than the death or
permanent disability of Executive or Cause during the Employment Term and either
within ninety (90) days prior to or within twelve (12) months after a Change of
Control transaction or Executive resigns for Good Reason within such period, and
Executive provides the Company with the Release described in Section 3.6 above,
the Company shall pay to Executive, within five (5) business days following the
consummation of a Change of Control transaction, an amount equal to 1.5 times
Executive’s Base Compensation and Guaranteed and Incentive Bonuses paid for the
immediately preceding fiscal year of the Company. Executive also shall receive
COBRA premiums as provided in Section 3.6(ii). In addition, notwithstanding
anything to the contrary contained herein or in any stock option or similar
agreement to which Executive is a party, upon the occurrence of a Change of
Control, regardless of whether Executive’s employment is terminated, all of
Executive’s unvested stock options shall immediately vest and become exercisable
in full (or, if applicable, all repurchase obligations of the Company shall
immediately lapse) and such options shall remain exercisable for the period
specified in the applicable option agreement. For purposes of this Agreement, a
“Change of Control” of the Company shall mean (i) any “person” (as such term is
used in Section 13(d) of the Securities Exchange Act of 1934, as amended, the “
Exchange Act “) other than an Affiliated Purchaser becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act) after the date of this
Agreement of securities of the Company representing at least a majority of the
combined voting power of the Company’s outstanding securities ordinarily having
the right to vote at elections of directors; (ii) the Company is merged or
consolidated with any person other than an Affiliated Purchaser and as a result
of such merger or consolidation the beneficial owners of securities of the
Company before such merger or consolidation hold immediately after such merger
or consolidation less than a majority of the combined voting power of the
outstanding securities of the surviving or resulting company ordinarily having
the right to vote at elections of directors, or (iii) the Company sells or
transfers all or substantially all of its assets to a person other than an
Affiliated Purchaser. For purposes of the foregoing, an “Affiliated Purchaser”
means (i) any person that is a beneficial owner of securities of the Company on
or before the date of this Agreement and/or any affiliate thereof (including,
without limitation, the members of Frogpond, LLC), and/or (ii) any employee
benefit plan, sponsored or maintained by the Company or any affiliate, or any
group of persons which includes such a plan.

3.8 Definition of Good Reason. For purposes of this Agreement, Executive’s
termination of employment with the Company shall be deemed for “Good Reason” if
any of the following events occur without Executive’s express written consent
and Executive resigns within six months after such event occurring, but only if
Executive provides the Company with written notice of his belief that any one of
the following specific events has occurred and during the thirty (30) day period
following receipt of such notice, the Company fails to cure any such event:

(a) The assignment to Executive by the Company of duties inconsistent with, or a
substantial alteration in the nature or status of, Executive’s responsibilities
as provided in Section 1.1, other than the assignment of more senior duties, or
the failure to elect or re-elect Executive as a director of the Company or the
removal of him from any such positions;

 

6.



--------------------------------------------------------------------------------

(b) A reduction by the Company in Executive’s cash compensation pursuant to
Section 2.1 or as such compensation may have been increased during the
Employment Term;

(c) Any failure by the Company to continue in effect without substantial adverse
change any compensation, incentive, welfare or benefit plan or arrangement, in
which Executive is participating at the time of a Change of Control (or any
other plans providing Executive with substantially similar benefits)
(hereinafter referred to as “ Benefit Plans “), or the taking of any action by
the Company which would adversely affect, either as to the past or
prospectively, Executive’s participation in or materially reduce or deprive
Executive of his benefits that were provided under any such Benefit Plan at the
time of a Change of Control; unless an equitable substitute arrangement
(embodied in an ongoing substitute or alternative Benefit Plan) has been made
for the benefit of Executive with respect to the Benefit Plan in question;

(d) Relocation to any place more than 25 miles from the office regularly
occupied by Executive, except for required travel by Executive on the Company’s
business to an extent substantially consistent with past practice;

(e) Any material breach by the Company of any provision of this Agreement or the
failure by the Company or by any successor or assign of the Company (whether by
operation of law or otherwise, including any surviving company in a merger or
similar transaction involving the Company), within ten (10) business days after
written request to the Company or any successor or assign of the Company by
Executive following a Change of Control to deliver to Executive an agreement
expressly reaffirming its obligations under or agreeing to assume and comply
with the obligations of the Company under this Agreement.

For the avoidance of doubt, the Parties agree that neither their replacement of
the 2004 Employment Agreement with this Agreement nor the continuation of
Executive’s employment with the Company under the terms and conditions of this
Agreement constitutes Good Reason.

3.9 Limitation on Payments. If any payment or benefit Executive would receive
pursuant to this Agreement (“Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be reduced to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax or (y) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in the Executive’s receipt, on an after-tax basis, of the greater amount
of the Payment. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Reduced Amount, reduction
shall occur in the

 

7.



--------------------------------------------------------------------------------

following order unless Executive elects in writing a different order (provided,
however, that such election shall be subject to Company approval if made on or
after the date on which the event that triggers the Payment occurs): reduction
of cash payments; cancellation of accelerated vesting of stock options;
reduction of employee benefits. In the event that acceleration of vesting of
stock option compensation is to be reduced, such acceleration of vesting shall
be cancelled in the reverse order of the date of grant of Executive’s stock
options unless Executive elects in writing a different order for cancellation

The accounting firm engaged by the Company for general audit purposes as of the
day prior to the Separation Date shall perform the foregoing calculations. The
Company shall bear all expenses with respect to the determinations by such
accounting firm required to be made hereunder.

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Company and Executive within fifteen (15) calendar days after the date on which
Executive’s right to a Payment is triggered (if requested at that time by the
Company or Executive) or such other time as requested by the Company or
Executive. If the accounting firm determines that no Excise Tax is payable with
respect to a Payment, either before or after the application of the Reduced
Amount, it shall furnish the Company and Executive with an opinion reasonably
acceptable to Executive that no Excise Tax will be imposed with respect to such
Payment. Any good faith determinations of the accounting firm made hereunder
shall be final, binding and conclusive upon the Company and Executive.

SECTION 4. BUSINESS EXPENSES.

The Company shall pay for or reimburse Executive for all reasonable business
expenses incurred by Executive in the performance of his duties hereunder, upon
submission to the Company in accordance with Company policy of a written
accounting of such expenses, which accounting shall include an itemized list of
all expenses incurred, the business purposes for which such expenses were
incurred, and such receipts as Executive reasonably has been able to obtain.

SECTION 5. PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT.

Executive shall execute and abide by the Company’s Proprietary Information and
Inventions Agreement in the form already executed by Executive (“Proprietary
Information Agreement”). Executive acknowledges that his obligations under the
Proprietary Information Agreement shall survive the termination of his
employment with the Company.

 

8.



--------------------------------------------------------------------------------

SECTION 6. COVENANTS OF EXECUTIVE.

Executive agrees as follows:

6.1 Company Policies. That at all times during his employment hereunder, he
shall comply with the Company’s employee manual and other policies and
procedures reasonably established by the Company from time to time concerning
various matters, including but not limited to management, supervision,
recruiting, diversity, and sexual harassment.

6.2 Non-competition. That during his employment hereunder, he shall not directly
or indirectly, individually or together or through any affiliate or other
person, firm, corporation or entity engage in any other business activity which
would materially interfere with the performance of his duties hereunder
including, but not limited to, engaging in any Competitive Business with that
conducted by Company. For purposes of this Section 6.2, “ Competitive Business “
shall mean the toy/game and children’s educational and entertainment products
business as conducted or contemplated to be conducted by the Company during the
Employment Term.

6.3 Non-solicitation. That for a period of one year following a termination of
employment other than following a Change of Control, he shall not, directly or
indirectly, individually, or together through any other person, firm,
corporation or entity, (i) approach, counsel, solicit or attempt to induce any
member of senior management of the Company (defined as an officer with a title
of vice president or higher) who is then in the employ of the Company, to leave
their employ, or employ or attempt to employ any such person, or (ii) aid or
counsel any other person, firm, corporation or entity to do any of the above.
And that for a period of one year following a termination of employment other
than following a Change of Control, he shall not, directly or indirectly,
individually, or together through any other person, firm, corporation or entity,
(i) enter into a business relationship with any material customer of the Company
relating to the children’s educational and entertainment products business in
which the Company is engaged at the time of termination of employment or
(ii) discourage any person or entity which is a customer of the Company from
continuing its business relationship with the Company.

6.4 Cooperation. That, for a period of three years following his termination of
employment under this Agreement, he shall, upon Company’s reasonable request and
in good faith and with his best efforts, subject to his reasonable availability,
cooperate with and voluntarily (without subpoena or other legal compulsion)
provide complete and accurate information to the Company in any dispute,
controversy, or litigation in which Company may be involved and with respect to
which Executive obtained knowledge while employed by the Company or any of its
affiliates, successors, or assigns, including, but not limited to, his
participation in any court or arbitration proceedings, giving of testimony,
signing of truthful affidavits, or such other personal cooperation as counsel
for the Company shall request. Any such activities shall be scheduled, to the
extent reasonably possible, to accommodate Executive’s business and personal
obligations at the time. The Company shall pay Executive’s reasonable travel and
incidental out-of-pocket expenses incurred in connection with any such
cooperation, as well as the reasonable costs of an attorney Executive engages to
advise him in connection with the foregoing.

6.5 Remedies. Executive agrees that the Company would be irreparably harmed in
the event that Subsections 6.2 or 6.3 of the Agreement are violated and,
therefore, in the event of any actual or threatened violation of either of these
Subsections, the Company will be entitled in addition to any other remedies to
which it may be entitled, at law or in equity, to a temporary

 

9.



--------------------------------------------------------------------------------

restraining order and preliminary and permanent injunctive relief and to
specifically enforce the terms and provisions hereof without the necessity of
posting bond or proving damages.

SECTION 7. REPRESENTATIONS BY EXECUTIVE.

Executive represents and warrants that he is free to enter into and perform each
of the terms and conditions of this Agreement; and that his execution and/or
performance of all his obligations under this Agreement does not and will not
violate or breach any other agreement between Executive and any other person or
entity. Executive acknowledges that but for this representation and warranty,
the Company would not agree to enter into this Agreement.

SECTION 8. ASSIGNABILITY.

This Agreement is binding upon and inures to the benefit of the parties and
their respective heirs, executors, administrators, personal representatives,
successors and assigns. The Company may assign its rights or delegate its duties
under this Agreement at any time and from time to time. However, the parties
acknowledge that the availability of Executive to perform services and the
covenants provided by Executive hereunder have been a material consideration for
the Company to enter into this Agreement. Accordingly, Executive may not assign
any of his rights or delegate any of his duties under this Agreement, either
voluntarily or by operation of law, without the prior written consent of the
Company, which may be given or withheld by the Company in its sole and absolute
discretion.

SECTION 9. NOTICES.

All notices, requests, demands or other communications hereunder shall be deemed
to have been duly given when delivered, addressed as follows (or at such other
address is the addressed party may have substituted by notice pursuant to this
Section 9):

 

If to Executive:    Thomas J. Kalinske    [Address omitted.]    George Short   
Hatch & Parent, A Law Corporation    21 East Carrillo Street    Santa Barbara,
CA 93101 If to the Company:    Leapfrog Enterprises, Inc.    6401 Hollis Street,
Suite 150    Emeryville, CA 94608    Attn: Legal Department

 

10.



--------------------------------------------------------------------------------

SECTION 10. ARBITRATION.

To ensure the timely and economical resolution of disputes that arise in
connection with Executive’s employment with the Company, Executive and the
Company agree that any and all disputes, claims, or causes of action arising
from or relating to the enforcement, breach, performance, negotiation,
execution, or interpretation of this Agreement, Executive’s employment, or the
termination of Executive’s employment, shall be resolved to the fullest extent
permitted by law by final, binding and confidential arbitration, by a single
arbitrator, in San Francisco, California, conducted by Judicial Arbitration and
Mediation Services, Inc. (“JAMS”) under the then applicable JAMS employment
rules. By agreeing to this arbitration procedure, both Executive and the Company
waive the right to resolve any such dispute through a trial by jury or judge or
administrative proceeding. The arbitrator shall: (a) have the authority to
compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be permitted by law; and (b) issue a written
arbitration decision, to include the arbitrator’s essential findings and
conclusions and a statement of the award. The arbitrator shall be authorized to
award any or all remedies that Executive or the Company would be entitled to
seek in a court of law. The Company shall pay all JAMS’ arbitration fees in
excess of the amount of court fees that would be required if the dispute were
decided in a court of law. Nothing in this Agreement is intended to prevent
either Executive or the Company from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration.
Notwithstanding the foregoing, Executive and the Company shall each have the
right to resolve any issue or dispute involving Company trade secrets or
proprietary information or the Company’s or Executive’s intellectual property
rights by court action instead of arbitration.

SECTION 11. MISCELLANEOUS.

11.1 Entire Agreement. This Agreement contains the full, complete, and exclusive
embodiment of the entire agreement of the parties with regard to the subject
matter hereof and supersedes all prior communications, representations, or
agreements, oral or written, including (without limitation) the 2002 Employment
Agreement, the 2004 Employment Agreement and all negotiations, conversations or
discussions between or among the Parties relating to this Agreement and all past
course of dealing or industry custom. Executive has not entered into this
Agreement or employment relationship in reliance on any representations, written
or oral, other than those contained herein.

11.2 Amendment. This Agreement may not be amended except by an instrument in
writing duly executed by the parties hereto.

11.3 Applicable Law; Choice of Forum. This Agreement has been made and executed
under, and will be construed and interpreted in accordance with, the laws of the
State of California.

11.4 Attorneys’ Fees. In any action or proceeding to enforce or interpret this
Agreement, or arising out of this Agreement, the prevailing party or parties are
entitled to recover a reasonable allowance for fees and disbursements of counsel
and costs of arbitration or suit, to be determined by the court in which the
action or proceeding is brought.

 

11.



--------------------------------------------------------------------------------

11.5 Provisions Severable. Every provision of this Agreement is intended to be
severable from every other provision of this Agreement. If any provision of this
Agreement is held to be invalid, illegal or unenforceable, in whole or in part,
such invalidity, illegality or unenforceability shall not affect the other
provisions of this Agreement; and this Agreement shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein
except to the extent that such provision may be construed and modified so as to
render it valid, lawful, and enforceable in a manner consistent with the intent
of the parties to the extent compatible with the applicable law as it shall then
appear.

11.6 Non-Waiver of Rights and Breaches. Any waiver by a party of any breach of
any provision of this Agreement will not be deemed to be a waiver unless it is
in writing, and it shall not be deemed to be a waiver of any subsequent breach
of that provision. or of any breach of any other provision of this Agreement. No
failure or delay in exercising any right, power, or privilege granted to a party
under any provision of this Agreement will be deemed a waiver of that or any,
other right, power or privilege. No single or partial exercise of any right,
power or privilege granted to a party under any provision of this Agreement will
preclude any other or further exercise of that or any other right, power or
privilege.

11.7 Gender and Number. Concerning the words used in this Agreement, the
singular form shall include the plural form, the masculine gender shall include
the feminine or neuter gender, and vice versa, as the context requires, and the
word ‘person’ shall include any natural person partnership, corporation,
association, trust, estate or other legal entity.

11.8 Headings. The headings of the Sections and Paragraphs of this Agreement am
inserted for ease of reference only, and will have no effect in the construction
or interpretation of this Agreement.

11.9 Counterparts. This Agreement and any amendment or supplement to this
Agreement may be executed in two or more counterparts, each of which will
constitute an original but all of which will together constitute a single
instrument. Transmission by facsimile of an executed counterpart signature page
hereof by a party hereto shall constitute due execution and delivery of this
Agreement by such party.

11.10 No Mitigation; Payment Obligations Absolute. Executive shall not be
required to mitigate damages or the amount of any payment provided for under
this Agreement by seeking other employment or otherwise, nor shall the amount of
any payment provided for under this Agreement be reduced by any compensation
earned by Executive as a result of employment by another employer. The Company’s
obligations to pay Executive the amounts provided hereunder shall be absolute
and unconditional and shall not be affected by any circumstances, including,
without limitation, any set-off, counterclaim, recoupment, defense or other
right the Company may have against Executive, any of which may be asserted
against Executive in a separate proceeding.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

12.



--------------------------------------------------------------------------------

11.11 Publicity. Except as required by applicable law or regulation, neither of
the Parties shall make a public announcement regarding their entry into this
Agreement without first obtaining the approval of the other Party of the
contents of such announcement, such approval not to be unreasonably withheld.

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

 

EXECUTIVE:

/s/ Thomas J. Kalniske

Thomas J. Kalinske

 

COMPANY:

 

LEAPFROG ENTERPRISES, INC.

By:  

/s/ Steven B. Fink

Name:

 

Steven B. Fink

Title

 

Chairman

 

13.